      8:20-cv-00169-LSC-CRZ Doc # 17 Filed: 07/29/20 Page 1 of 3 - Page ID # 49




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

DANIEL D. MILLER,                        )         CASE NO. 8:20-cv-169
                                         )
         Plaintiff,                      )
                                         )         PROTECTIVE ORDER
vs.                                      )
                                         )
UNION PACIFIC RAILROAD                   )
COMPANY, a Delaware corporation,         )
                                         )
         Defendant.                      )




         Plaintiff, Daniel Miller, and Defendant, Union Pacific Railroad Company,

have moved the court to enter this Agreed Protective Order regarding video

evidence sought from UP. Specifically, Plaintiff seeks locomotive video of the

incident from UP 8872 on December 2, 2019, hereinafter “video evidence.”

Plaintiff agrees the video evidence will not be used for any purpose except in

connection with the preparation and trial of this litigation. The parties agree that

Plaintiff and his agents and representatives shall be prohibited from reproducing

and/or disseminating the video evidence to third parties outside of this case,

including, but not limited to dissemination onto the internet or other electronic

media.

         THEREFORE, IT IS ORDERED that the parties’ request for entry of this

Agreed Protective Order is GRANTED.
   8:20-cv-00169-LSC-CRZ Doc # 17 Filed: 07/29/20 Page 2 of 3 - Page ID # 50




      IT IS     FURTHER      ORDERED          that Plaintiff   and   his agents and

representatives shall adhere to and comply with the provisions of this Agreed

Protective Order. Specifically, they must comply with the following:

      1.      Plaintiff and his agents and representatives shall not disclose the

video evidence to anyone who is not involved in this case.

      2.      Plaintiff and his agents and representatives shall not allow the video

evidence to be disseminated onto the internet or other electronic media.

      3.      Plaintiff and his agents and representatives will ensure that any third

parties involved in this case who receive the video evidence (a) are advised of

this Agreed Protective Order, (b) are provided a copy of this Agreed Protecti ve

Order, and (c) agree they will not further disseminate the evidence to anyone not

involved in this case or onto the internet or other electronic media.

      4.      Acceptance of the video evidence by Plaintiff, his agents and

representatives, and third parties involved in this case constitutes their

agreement and consent to be bound by this Agreed Protective Order.

      5.      Counsel for a party or non -party witness shall have the right to

exclude from depositions any person who is not authorized to view the video, but

such right of exclusion shall apply only during the period of during which the

video is being used or discussed. Counsel may also move to limit who can

watch the video during any evidentiary hearing or trial, with the ultimate decision

to be made by the court.

      6.      The termination of these proceedings does not relieve any person

                                          2
   8:20-cv-00169-LSC-CRZ Doc # 17 Filed: 07/29/20 Page 3 of 3 - Page ID # 51




from the obligations of this Agreed Protective Order.



   ORDERED this 29th day of July, 2020.


                                             /s/ Cheryl R. Zwart
                                             Cheryl R. Zwart,
                                             United States Magistrate Judge




                                         3
